DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 10/22/2021.
Claims 1, 4, 7, 13, and 19 have been amended and no claims have been added and/or canceled.
In light of applicant’s amendment, previous claim rejections under 35 USC 112 with respect to claim 19 have been withdrawn.
In light of applicant’s amendment, previous claim rejections under 35 USC 102 and 35 USC 103 with respect to claims 1-19 have been withdrawn.
Claims 1-19 are pending with claims 1, 7, and 13 as independent claims.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art relied on in the Non-Final rejection, dated 04/26/2021, and recent cited reference do not teach or suggest at least the limitations below in claims 1, 7, or 13.
determine whether one or more strokes of the handwriting input correspond to i) the handwriting content to be added to the displayed text of the previously processed handwriting content or ii) one or more editing gestures for enacting control on the displayed text of the previously processed handwriting content by 1) determining characteristics of the handwriting input, 2) determining context of the handwriting input by evaluating a location of the one or more strokes of the handwriting input relative to the displayed text of the previously processed handwriting content, 3) comparing geometric features of the one or more strokes of the handwriting input with respect to the displayed text of the previously processed handwriting content, and 4) considering a language of the displayed text of the previously processed handwriting content;

Thus, claims 1, 7, and 13 are allowed. Dependent claims 2-6 and 9 are allowed at least based on their dependency on claim 1. Dependent claims 8-12 are allowed at least based on their dependency on claim 7. Dependent 14-18 are allowed at least based on their dependency on claim 13. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178